DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
The following non-final Office Action (“Action”) is in reply to the Response filed 3/30/2022 (“March Resp.”). In the March Resp., claims 21-40 are pending.
The following is a list of cited and applied prior art in this Action:
U.S. Pat. Appl. Publ’n No. 2010/0238941, to Matsuo (hereinafter “Matsuo”), which was previously cited and applied.
U.S. Pat. No. 7,027,457, to Chiussi et al. (hereinafter “Chiussi”), which was previously cited and applied.
U.S. Pat. Appl. Publ’n No. 2007/0280277, to Lund (hereinafter “Lund”), which was previously cited and applied.

The following is a listing of the status of the claims in this Action:
35 U.S.C. § 112(b) – Indefinite: Claims 21-29.
35 U.S.C. § 103 – Matsuo in view of Chiussi: Claims 21-24, 26-33, and 35-39.
35 U.S.C. § 103 – Matsuo in view of Chiussi, and in further view of Lund: Claims 25, 34, and 40.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 3/30/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Response to Arguments
The previously presented 35 U.S.C. § 112(b) rejection of claim 40 is withdrawn in light of the amendment to claim 40 submitted in the March Resp.
Applicant’s arguments, however, with respect to the newly amended features in independent claims 21 and 30 are not persuasive. In particular, Applicant’s argument is simply that the newly added features are not present in the cited and applied prior art of record. See March Resp. at 6-8. This is unpersuasive because it is conclusory, and because these features are taught in the prior art of record as mapped in the rejections below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 has been amended to recite, “the different flow control threshold levels have a dynamically configurable spacing in the shared memory.” The term “dynamically” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dictionary (i.e., plain meaning) of the term is “marked by usually continuous and productive activity or change”.1 With respect to this term in the claim, it is not clear in what way the “configurable spacing” in the shared memory should be “dynamic”, or more precisely, with respect to what time frame. For example, it is unclear if the claim requires the configurable spacing to be changing all the time (i.e., continuously), at regular intervals, or has the capability of changing when needed. As a result, claim 21 (and thus also claims 22-29) are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, so long as the “spacing in the shared memory” can change or be configured, the limitation is considered met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 26-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Chiussi, both of which are in the same field of packet switching using buffers/queues as the claimed invention.

Regarding claim 21, Matsuo teaches:
A method (Matsuo, Fig. 3) comprising: 
at hardware forwarding element circuitry (Matsuo, Figs. 1, 2, LIU card 2, for example, is a type of circuitry, see ¶¶ 55-62): 
associating a first flow control threshold level in a first buffer with a first priority level (Matsuo, Fig. 3A, ¶¶ 96-101, queue 100 (a first buffer) has a first flow control threshold level Tdi0, where each packet stored in the queue is associated with a respective priority class (level), see ¶¶ 4, 94; see also Fig. 10, ¶¶ 135-138, which also has different flow control threshold levels in various queues (buffers));
associating a second flow control threshold level in a second buffer with a second priority level (Matsuo, Fig. 3A, ¶¶ 96-101, queue 101 (a second buffer) has a second flow control threshold level Tdi1, where each packet stored in the queue is associated with a respective priority class (level), see ¶¶ 4, 94; see also Fig. 10, ¶¶ 135-138, which also has different flow control threshold levels in various queues (buffers)), wherein the first and second buffers are allocated in a shared memory (Matsuo, Fig. 3A, global (shared) storage area 103, ¶¶ 94, 96) … and wherein the first priority level is associated with a first port and the second priority level is associated with a second port (Matsuo, Fig. 3A, ¶¶ 4, 94-96, each queue is associated with a respective port and each has packets of differing priority class);
assigning a priority value to a received packet (Matsuo, Fig. 3A, ¶¶ 4, 94-98, as packets arrive they are stored in a port queue that is associated with a priority class); and 
based on a depth of a buffer associated with the priority value of the received packet, with an addition of a portion of the received packet, exceeding a flow control threshold level corresponding to the priority value of the received packet, causing transmission of a flow control message to a sender of the received packet (Matsuo, Figs. 3A, 8, steps AA, AJ, AK, ¶¶ 115, 116, 123, 124, based on a depth of a buffer, i.e., how full the buffer is, for particular packets (i.e., priorities), a back pressure (BP) signal is issued to the sender of the packets);
wherein:
the different flow control threshold levels correspond to different packet data fill levels of the shared memory (Matsuo, Figs. 3A, 10, show different queues with different flow control threshold levels, and the overall shared memory 103 has respective flow control threshold levels, see ¶¶ 96-101, 135-138); and 
the different flow control threshold levels have a dynamically configurable spacing in the shared memory (Matsuo, Figs. 3A, 10, each flow control threshold level is set and there is a spacing between each, where setting the threshold is configuring the spacing, see ¶¶ 80, 135-138, moreover, each of the threshold values is stored in a table (i.e., memory) (see Fig. 5) and can be set depending on various conditions (see ¶¶ 101-104), thus, the spacings between the threshold levels can be changed depending on conditions and they are “dynamically configurable”).

Matsuo does not expressly teach the remaining limitation. Chiussi remedies this and teaches that “different flow control threshold levels are allocated for different priority levels.” Chiussi, Fig. 2, Col. 3, ll. 63-Col. 4, ll. 1-8, Col. 4, ll. 31-62, different queues/buffers are associated with different priority/QoS/Class levels, and each has their own flow control threshold level. It is additionally noted that while Matsuo is considered to teach priority levels (see above), Chiussi also explicitly teaches that “flow control threshold levels” are associated with respective “priority levels.” Chiussi, Fig. 2, Col. 3, ll. 63-Col. 4, ll. 1-8, Col. 4, ll. 31-62. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate different flow control threshold levels with different priority levels to prioritize and transmit packets based on QoS requirements to regulate and manage switching resources. See Chiussi, Abstract, Col. 3, ll. 48-62.

Regarding claim 30, Matsuo teaches:
Network element circuitry (Matsuo, Figs. 1, 2, LIU card 2, for example, is a type of circuitry, see ¶¶ 55-62) comprising: 
a first buffer to store a portion of a packet received by the network element circuitry; a second buffer to store a portion of a second packet received by the network element circuitry, wherein the first buffer and the second buffer are allocated in a shared memory (Matsuo, Fig. 3A shows various queues (buffers) for the LIU card2, where queues 100 and 101 are first and second buffers, respectively, for storing packets, and are allocated part of global (shared) memory 103, ¶¶ 94-96; see also Fig. 10, ¶¶ 135-138, which also has different flow control threshold levels in various queues (buffers));
circuitry (Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry) to associate a first flow control threshold level in the first buffer with a first priority level (Matsuo, Fig. 3A, ¶¶ 96-101, queue 100 (a first buffer) has a first flow control threshold level Tdi0, where each packet stored in the queue is associated with a respective priority class (level), see ¶¶ 4, 94; see also Fig. 10, ¶¶ 135-138, which also has different flow control threshold levels in various queues (buffers)); 
circuitry (Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry) to associate a second flow control threshold level in the second buffer with a second priority level  (Matsuo, Fig. 3A, ¶¶ 96-101, queue 101 (a second buffer) has a second flow control threshold level Tdi1, where each packet stored in the queue is associated with a respective priority class (level), see ¶¶ 4, 94) … and wherein the first priority level is associated with a first port and the second priority level is associated with a second port (Matsuo, Fig. 3A, ¶¶ 4, 94-96, each queue is associated with a respective port and each has packets of differing priority class);
circuitry (Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry) to assign a priority value to a received packet (Matsuo, Fig. 3A, ¶¶ 4, 94-98, as packets arrive they are stored in a port queue that is associated with a priority class); and 
circuitry (Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry) to: 
based on a depth of a buffer associated with the priority value of the received packet, with an addition of a portion of the received packet, exceeding a flow control 3threshold level corresponding to the priority value of the received packet, cause transmission of a flow control message to a sender of the received packet Matsuo, Figs. 3A, 8, steps AA, AJ, AK, ¶¶ 115, 116, 123, 124, based on a depth of a buffer, i.e., how full the buffer is, for particular packets (i.e., priorities), a back pressure (BP) signal is issued to the sender of the packets);
wherein:
the different flow control threshold levels correspond to different packet data fill levels of the shared memory (Matsuo, Figs. 3A, 10, show different queues with different flow control threshold levels, and the overall shared memory 103 has respective flow control threshold levels, see ¶¶ 96-101, 135-138); and 
the different flow control threshold levels have a network administrator configurable spacing in the shared memory (Matsuo, Figs. 3A, 10, each flow control threshold level is set and there is a spacing between each, where setting the threshold is configuring the spacing, see ¶¶ 80, 135-138; additionally, the threshold values are set and stored in the “threshold value storage unit 25” (see Fig. 2, ¶ 80, 101) based on various conditions, thus, these values “have a network administrator configurable spacing”, where the administrator can be the computing entity that “sets” the threshold values in memory).

Matsuo does not expressly teach the remaining limitation. Chiussi remedies this and teaches that “different flow control threshold levels are allocated for different priority levels.” Chiussi, Fig. 2, Col. 3, ll. 63-Col. 4, ll. 1-8, Col. 4, ll. 31-62, different queues/buffers are associated with different priority/QoS/Class levels, and each has their own flow control threshold level. It is additionally noted that while Matsuo is considered to teach priority levels (see above), Chiussi also explicitly teaches that “flow control threshold levels” are associated with respective “priority levels.” Chiussi, Fig. 2, Col. 3, ll. 63-Col. 4, ll. 1-8, Col. 4, ll. 31-62. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate different flow control threshold levels with different priority levels to prioritize and transmit packets based on QoS requirements to regulate and manage switching resources. See Chiussi, Abstract, Col. 3, ll. 48-62.

Regarding claims 22 and 31, which depend from claims 21 and 30, respectively, Matsuo further teaches “the first priority level is a higher priority level than that of the second priority level and the first flow control threshold level is a higher level than that of the second flow control threshold level,” as recited in claims 22 and 31. Matsuo, Fig. 3A, the different queues have different priority levels (i.e., class levels) for their packets and different flow control threshold levels, Tdi0, Tdi1, etc., where one is higher than the other, thus, one flow control level and one priority level are higher than the others.

Regarding claims 23 and 32, which depend from claims 21 and 30, respectively, Matsuo further teaches “the shared memory is shared between a plurality of ports,” as recited in claims 23 and 32. Matsuo, Fig. 3A, the shared memory 103 is shared between a plurality of ports as represented by the other queues 100, 101, see also Figs. 1, 2, ¶¶ 51-54, 93-95.

Regarding claims 24 and 33, which depend from claims 21 and 30, respectively, Matsuo further teaches “the received packet is associated with a packet class,” as recited in claims 24 and 33. Matsuo, ¶¶ 4, 94.

Regarding claims 26 and 35, which depend from claims 21 and 30, respectively, Matsuo further teaches “the hardware forwarding element comprises a plurality of configurable ingress pipelines and a plurality of configurable egress pipelines,” as recited in claim 26, and the network element “comprising a plurality of configurable ingress pipelines and a plurality of configurable egress pipelines,” as recited in claim 35. Matsuo, Fig. 1, there are a plurality of pipelines as indicated by the number of ports in each LIU, see also ¶¶ 55-61.

Regarding claims 27 and 36, which depend from claims 26 and 35, respectively, Chiussi further teaches “one of the ingress pipelines assigns a priority value for the received packet,” as recited in claims 27 and 36. Chiussi, Fig. 2, Col. 4, ll. 31-62, each pipeline has an associated priority (class) value for each received packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate different flow control threshold levels with different priority levels to prioritize and transmit packets based on QoS requirements to regulate and manage switching resources. See Chiussi, Abstract, Col. 3, ll. 48-62.

Regarding claim 28 and 37, which depend from claims 21 and 30, respectively, Chiussi further teaches “a priority value for the received packet is based on a source of the received packet, connection N-tuple, quality of service or priority-related information in a header of the received packet,” as recited in claims 21 and 30. Chiussi, Col. 4, ll. 31-40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate different flow control threshold levels with different priority levels to prioritize and transmit packets based on QoS requirements to regulate and manage switching resources. See Chiussi, Abstract, Col. 3, ll. 48-62.

Regarding claims 29 and 38, which depend from claims 21 and 30, respectively, Matsuo further teaches “the flow control message requests the sender to pause sending packets to the hardware forwarding element,” as recited in claims 29 and 38. Matsuo, ¶¶ 70, 86.

Regarding claim 39, which depends from claim 30, Matsuo further teaches “circuitry to forward the received packet to another network device.” Matsuo, Figs. 1, 2, the switch and associated line cards are circuitry, see ¶¶ 62-80, the various wired connections and elements would suggest/imply to one of ordinary skill that these are circuitry; and the figures also show the data is forward to another network devices, such as an egress LIU or a device through the network NW2.

Claims 25, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo and Chiussi as applied to respective claims 21 and 30, above, and further in view of Lund, all of which are in the same field of packet switching using buffers/queues as the claimed invention.

Regarding claims 25 and 34, which depend from claims 21 and 30, respectively, neither Matsuo nor Chiussi teaches the additionally recited limitation. Lund remedies this and teaches “dropping lower priority packets to save shared memory space for higher priority packets,” as recited in claim 25, and “circuitry to drop lower priority packets to save shared memory space for higher priority packets,” as recited in claim 34. Lund, Fig. 1B shows hardware/circuitry to carry out the associated functions, including dropping lower priority packets to save shared memory space, see ¶ 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dropping lower priority packets, as in Lund, with the combination of Matsuo and Chiussi not only to save in shared memory space but also to help avoid congestion. See id.

Regarding claim 40, which depends from claim 30, neither Matsuo nor Chiussi teaches the additionally recited limitation. Lund remedies this and teaches “a server is coupled to the network element circuitry.” Lund, Fig. 1D, for example, host 181 may be thought of as a server that is coupled to various network element circuitries, see ¶¶ 10, 36, 43, 83. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple a server, such as in Lund, with the network element made obvious over Matsuo and Chiussi to take advantage of the different server-based applications running on the server. See Lund, ¶¶ 7, 10, 53.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,347,295 teaches that a queue/buffer threshold values can be dynamically set by a network administrator. See Fig. 3, Col. 4, ll. 12-24.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Dynamically,” Web page <https://www.merriam-webster.com/dictionary/dynamically>, 2 pages, April 9, 2016, retrieved from Internet Archive Wayback Machine <https://web.archive.org/web/20160409155055/https://www.merriam-webster.com/dictionary/dynamically> on April 9, 2022.